Citation Nr: 1012433	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966, and had additional periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the claimed disabilities.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Periods of Service

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Active 
military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  
ACDUTRA includes full- time duty performed for training 
purposes by members of the Reserves and National Guard of 
any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(1), (3) (2009).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Thus, service connection may be granted 
for a disability resulting from a disease or injury incurred 
or aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

The record shows that that Veteran was on active duty from 
April 1964 to April 1966.  Service treatment records also 
include additional examinations for periods of ACDUTRA prior 
to April 1964 and after April 1966.  Precise dates of the 
Veteran's periods of service with the Naval Reserves are not 
readily apparent from the current evidence in the claims 
folder and are needed before the Board can fully review the 
Veteran's claim.

VA Examination

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2009).  
Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, even though disabling hearing loss may 
not be demonstrated at separation, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  In addition, the 
threshold for normal hearing is from zero to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Id.

VA laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

The Veteran underwent an enlistment examination for the 
Naval Reserve in October 1962.  Hearing levels were noted to 
be 15/15 on spoken voice and whispered voice testing.  The 
Veteran also denied a history of ear trouble.  However, 
puretone thresholds, in decibels, were not recorded.  
Similar findings were recorded on a March 1963 ACDUTRA 
examination, April 1966 separation examination, and April 
1968 ACDUTRA examination.

Private treatment records dated October 2006 contain 
graphical results of audiological testing which the Board 
may not interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  However, the treating audiologist stated that the 
Veteran had normal to severe sensorineural hearing loss 
bilaterally.  

VA treatment records dated October 2006 reflect a diagnosis 
of moderate to severe high frequency hearing loss with good 
discrimination bilaterally, and negative reflex decay.  The 
Veteran denied any noise exposure prior to his service in 
the Navy, and felt he developed hearing loss during service 
when he was around loud engine noise.  He also reported a 
history of ringing in his ears for many years.

The Veteran testified at a Travel Board hearing in January 
2010.  He stated that he served as a coxswain.   His duties 
included piloting amphibious landing craft.  The Veteran's 
position on these craft was adjacent to the motor.  He 
testified that he was exposed to the noise of this motor for 
as many as four or five hours in a day without hearing 
protection.  He also stated that he participated in training 
exercises involving simulated explosions, and his bunk 
aboard ship was beneath the ships 5 inch guns.  He first 
noticed ringing in his ears during service which has been 
constant since that time.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).

Here, the Veteran has submitted evidence of current hearing 
loss and tinnitus disabilities, as well as testimony 
regarding noise exposure in service.  In its March 2007 
rating decision, the RO noted the Veteran served as a seaman 
recruit or seaman apprentice, and did not concede exposure 
to military acoustic trauma during service.  Nonetheless, 
the Board finds that the Veteran should be afforded a VA 
examination so that an opinion addressing the etiology of 
his claimed disabilities can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate source to verify all of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the United States Navy 
Reserve.  In this regard, the Board 
notes that the Veteran appears to have 
served in the Navy Reserve prior to and 
subsequent to his active duty service 
(April 1964 to April 1966).

In requesting this information, the 
RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO/AMC is 
reminded that it should continue efforts 
to procure the relevant records relating 
to the Veteran's Navy Reserve service 
until either the records are received, 
or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  To the 
best of its abilities, the RO/AMC should 
make a list of the Veteran's actual 
periods of ACDUTRA and INACDUTRA in the 
Navy Reserve and provide it to the VA 
examiner.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO/AMC should schedule the 
Veteran for a VA audiological 
examination to determine if the Veteran 
has current bilateral hearing loss 
and/or tinnitus due to noise exposure in 
service.  To the best of its abilities, 
the RO/AMC should provide the examiner 
with a list of the Veteran's actual 
period of active duty and periods of 
ACDUTRA and INACDUTRA in the Navy 
Reserve.  The audiologist should review 
the claims folder, to include the 
Veteran's January 2010 Travel Board 
hearing testimony, as well as findings 
from audiological examinations contained 
in service treatment records, private 
treatment records, and VA treatment 
records, prior to examination.  The 
audiologist should state whether the 
Veteran has current bilateral hearing 
loss and/or tinnitus, and if so, should 
state whether it is at least as likely 
as not that bilateral hearing loss 
and/or tinnitus was incurred or 
aggravated in active duty, or in any 
verified period of active duty for 
training or inactive duty training.  The 
audiologist should provide reasons and 
bases for all opinions provided. 
 
3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and his representative with 
a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


